The report and finding of the special county judge of Okmulgee county, made in the above case in compliance with the order and direction of this court of January 11, 1916, is hereby approved, and the motion of the defendants in error to dismiss the appeal is hereby sustained, and said appeal is dismissed at the plaintiffs in error's costs, upon the authority of Berry   Berry v. Barton et al., 12 Okla. 221,71 P. 1074, 66 L. R. A. 513, and Chidsey et al. v. Ellis,31 Okla. 107, 125 P. 464.
By the Court: It is so ordered. *Page 237